Citation Nr: 0121598	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  99-22 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

The propriety of the 10 percent evaluation assigned for a 
right knee disability.


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served periodically on active duty for training 
in the United States Army National Guard from November 1984 
to April 1999.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1999, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) awarded the veteran service 
connection for degenerative joint disease of the right knee, 
assigning a 10 percent evaluation thereto, effective May 1, 
1999.  The veteran subsequently perfected an appeal of that 
decision disagreeing with the assigned evaluation.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's right knee disability is manifested by x-
ray evidence of degenerative joint disease, magnetic 
resonance imaging (MRI) findings of laxity in the posterior 
cruciate ligament, small joint effusion, and minimal linear 
signal in the anterior horn, as well as tenderness over the 
lateral collateral ligament, crepitus, negative Lachman's and 
McMurray's tests, complaints of tenderness and pain on use, 
normal strength, good sensation to touch, normal pedal 
pulses, and hyperextension of zero degrees with flexion of 
130 degrees.


CONCLUSION OF LAW

The criteria for a combined rating of 20 percent for a right 
knee disability are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5257 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claims were pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the veteran submit a well-grounded claim 
in order to trigger VA's duty to assist.  Consequently, the 
VA is obligated to assist the veteran in the development of 
his claim, unless there is no reasonable possibility that 
such assistance will aid in substantiating the claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001).  In 
addition to eliminating the well-groundedness requirement, 
the statute also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).  

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case and supplemental statement of the case 
provided to the veteran specifically satisfy § 5103 of the 
new statute in that they clearly notify the veteran of the 
evidence necessary to substantiate his claim, that is, the 
evidence necessary to satisfy the criteria for the next 
highest rating for his right knee.  Additionally, the Board 
finds that the duties to assist provided under the new 
statute at § 5103A have also been fulfilled in that all 
evidence and records identified by the veteran as plausibly 
relevant to his pending claim have been collected for review 
and a recent VA orthopedic examination was provided.  No 
further assistance is necessary to comply with the 
requirements of this new legislation or any other applicable 
rules or regulations regarding the development of the pending 
claim.  Accordingly, remand of this claim to the RO for 
compliance with the new statute is not required, and the 
Board's failure to do so does not prejudice the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

As noted above, this appeal arises from the RO's original 
grant of service connection for the veteran's right knee 
disability from which the veteran disagreed.  According to a 
recent decision of the United States Court of Appeals for 
Veterans Claims (Court), because this appeal ensues from the 
veteran's disagreement with the rating assigned in connection 
with his original claim, the potential for the assignment of 
separate, or "staged," ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, 
the RO has not assigned separate staged ratings for the 
veteran's right knee disability; however, the RO did consider 
all the evidence of record in rendering its decision, and 
thus, the veteran was not prejudiced by the failure to 
explicitly note that staged ratings were considered.  
Moreover, the Board's review of the claim will include 
consideration of whether staged ratings are appropriate.  

With regard to evaluation of the veteran's right knee 
disability, the degree of impairment resulting from a 
disability is a factual determination and the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  With regard to the veteran's request for an 
increased schedular evaluation, the Board will only consider 
the factors as enumerated in the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Penorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 1991).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (2000); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
For a claim where the veteran has disagreed with the original 
rating assigned for his service-connected disability, it is 
necessary to determine whether he has at any time since his 
original claim met the requirements for a higher disability 
rating.  It is also necessary to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).

Additionally, governing VA regulations, set forth at 
38 C.F.R. § 4.40, 4.45, 4.59 (2000) provide for consideration 
of a functional impairment due to pain on motion when 
evaluating the severity of a musculoskeletal disability.  The 
Court has held that a higher rating can be based on "greater 
limitation of motion due to pain on use."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  However, any such functional 
loss must be "supported by adequate pathology and evidenced 
by the visible behavior of the claimant."  See 38 C.F.R. 
§ 4.40 (2000).  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (2000) (Schedule), the RO ascertained the severity of 
the veteran's right knee disability by application of the 
criteria set forth in Diagnostic Code 5003, governing 
degenerative joint disease.  Under this provision, evaluation 
of degenerative arthritis is made on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  However, Diagnostic Code 
5003, also provides that if the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent rating can be 
assigned for limitation of motion that is objectively 
confirmed by findings such as swelling, muscle spasm or 
painful motion.  A rating of 10 percent is applicable for 
"each such major joint of group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003."  Additionally, Diagnostic Code 5003 
states that in the absence of limitation of motion, with x-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, a 20 percent rating can be 
assigned for such evidence with occasional incapacitating 
exacerbations.  

Given the requirements of Diagnostic Code 5003, and the 
necessity of considering all potentially applicable 
Diagnostic Codes, the provisions of Diagnostic Codes 5260 and 
5261, governing limitation of motion of the knee and leg must 
be discussed.  Pursuant to 5260, limitation of flexion to 60 
degrees is noncompensable; limitation of flexion to 45 
degrees is 10 percent disabling; limitation of flexion to 30 
degrees is 20 percent disabling; and limitation of flexion to 
15 degrees is 30 percent disabling.  Under Diagnostic Code 
5261, limitation of extension to 5 degrees is noncompensable; 
limitation of extension to 10 degrees is 10 percent 
disabling; limitation of extension to 15 degrees is 20 
percent disabling; limitation of extension to 20 degrees is 
30 percent disabling; limitation of extension to 30 degrees 
is 40 percent disabling; and limitation of extension to 45 
degrees is 50 percent disabling.  

Moreover, where, as here, a claimant is receiving 
compensation for degenerative arthritis under Diagnostic Code 
5003, a separate rating pursuant to Diagnostic Code 5257, or 
another diagnostic code which does not involve consideration 
of limitation of motion, is potentially available, and must 
be considered.  See VA O.G.C. Prec. 9-98 (August 14, 1998); 
VA O.G.C. Prec. 23-97 (July 1, 1997).  Under Diagnostic Code 
5257, an impairment of the knee is evaluated based on 
recurrent subluxation or lateral instability with a slight 
impairment warranting a 10 percent evaluation, a moderate 
impairment warranting a 20 percent evaluation, and a severe 
impairment warranting a 30 percent evaluation.  

Keeping these criteria in mind, the Board turns to the 
medical evidence of record.  Service medical records show 
that the veteran was diagnosed with mild degenerative joint 
disease of the right knee in October 1993.  In January 1998 
he complained of chronic right knee pain which was attributed 
to probable degenerative joint disease.  In March 1998 he was 
placed on light duty with no running and jumping due to his 
right knee problems, and in April 1998 an MRI was taken of 
his right knee.  The reviewing examiner noted that the 
veteran had small joint effusion, mild laxity of the 
posterior cruciate ligament, minimal linear signal in the 
anterior horn of the lateral meniscus, a normal posterior 
horn, the medial meniscus was macerated, posteriorly, with 
minimal residual meniscus remaining and the anterior horn was 
mildly attenuated.  Also noted were prominent degenerative 
osteophytes at the medial and lateral joint margins.  An 
October 1998 examination in service for an "over 40 PT 
Program" found the veteran's lower extremities to be normal; 
however, in February 1999 at the time of his retirement 
examination his lower extremities were noted to be abnormal, 
and the examiner documented crepitus and degenerative joint 
disease of the right knee.

In October 1999, in connection with his claim for service 
connection for his right knee disability, the veteran 
underwent a VA joints examination.  He reported complaints of 
daily right knee pain, tenderness on the lateral aspect of 
the knee, stiffness, increased pain with prolonged walking 
and stair climbing, as well as an inability to run for 
exercise due to his knee.  He denied using a brace and stated 
that his knee did not lock or give out.  The veteran 
indicated that his right knee problems affected his life 
because he had to monitor how he steps and the amount of 
exercise he does.  

Physical examination findings revealed no swelling in the 
right knee, tenderness over the lateral collateral ligament, 
negative Lachman's and McMurray's tests, normal gait, 
strength of five in both legs, and deep tendon reflexes of 
two bilaterally.  The veteran's right leg had good sensation 
to touch, as well as pedal and post tibial pulses of four.  
Range of motion was extension of 10 degrees, hyperextension 
of zero degrees, and flexion of 130 degrees.  X-rays of the 
right knee showed minimal osteo-arthritis.  The examiner 
diagnosed the veteran with residual right knee pain, status 
post osteo-arthritis disease and knee trauma.  Additionally, 
in a notation at the end of the examination report the 
examiner asserted that, based on the medical history, 
physical findings, and diagnostic testing, the veteran's 
functional loss due to pain in the right knee was mild in 
nature.

Considering the medical evidence of record, the veteran has 
objective evidence of painful and limited motion, with normal 
range of motion for the knee being zero to 140 degrees and 
the veteran's range of motion being zero to 130 degrees, 
taking into account his hyperextension.  However, his limited 
motion of the right knee does not satisfy the criteria for a 
compensable evaluation pursuant to Diagnostic Codes 5260 or 
5261 governing compensation for limitation of motion of the 
knee as these provisions require extension limited to 10 
degrees and flexion limited to 45 degrees in order to warrant 
compensation.  Nonetheless, given his x-ray evidence of 
degenerative arthritis, he is entitled to a 10 percent 
disability rating under Diagnostic Code 5003, for his painful 
motion.  

Moreover, the April 1998 MRI taken while the veteran was in 
service indicates that the veteran has mild laxity of his 
posterior cruciate ligament.  As noted above, an additional 
separate rating can be assigned pursuant to Diagnostic Code 
5257, governing compensation for recurrent subluxation or 
lateral instability because this provision does not address 
symptomatology of painful motion.  Accordingly, given the 
veteran's clinical evidence of mild ligamentous laxity, the 
Board finds that an additional 10 percent evaluation is 
warranted for slight instability pursuant to Diagnostic Code 
5257.  Given that the veteran's laxity has been noted to be 
mild, a twenty percent evaluation for a moderate impairment 
is not appropriate.

With regard to consideration of the veteran's functional loss 
due to pain, the Board notes that the degree of additional 
impairment was noted to be mild in nature, and the veteran 
did not indicate any weakness, fatigability or incoordination 
in his right knee.  Furthermore, his painful motion has been 
considered in the assignment of his 10 percent evaluation 
under Diagnostic Code 5003, and to provide additional 
compensation for this symptomatology under the provisions of 
38 C.F.R. § 4.40, 4.45, and 4.59 would constitute 
impermissible pyramiding.  38 C.F.R. § 4.14 (2000).  
Consequently, additional compensation for functional loss due 
to pain is not warranted.  

Under the terms of Fenderson, supra, the Board must also 
consider the appropriateness of staged ratings for the 
veteran's award of a combined 20 percent evaluation for his 
right knee disability.  However, since the medical evidence 
indicates that the veteran's painful motion and degenerative 
arthritis of the right knee, as well as his laxity of the 
posterior cruciate ligament, began in service, the Board 
finds that the symptoms of his right knee disability have 
been present throughout the appeal period and the 10 percent 
evaluations assigned separately to each of these elements 
should be made effective since his discharge from service.  
Accordingly, staged ratings are not appropriate in this case.

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).  



ORDER

Entitlement to a combined evaluation of 20 percent for a 
right knee disability is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.



		
	G. STROMMEN
	Acting Member, Board of Veterans' Appeals



 

